UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-4798


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

GARY DON ERWIN,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.    Joseph F. Anderson, Jr., District
Judge. (1:11-cr-00111-JFA-2)


Submitted:   April 19, 2013                 Decided:   April 30, 2013


Before DAVIS, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jason P. Peavy, LAW OFFICE OF JASON P. PEAVY, LLC, Columbia,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, T. DeWayne Pearson, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              After a jury trial, Gary Don Erwin was convicted of

one court of conspiracy to embezzle money from the United States

and one count of embezzling money in excess of $1000 from the

United States, both in violation of 18 U.S.C. § 641 (2006).                                    On

appeal, Erwin claims that law enforcement engaged in outrageous

conduct during the course of the criminal investigation to such

an   extent    that       it   violated     his      right   to      due    process.          The

district court rejected this claim and we affirm.

              In    United       States    v.   Russell,       411    U.S.        423,   431-32

(1973),    the     Supreme       Court    acknowledged       that      there       may   be   “a

situation in which the conduct of law enforcement agents is so

outrageous that due process principles would absolutely bar the

government         from    invoking        judicial       processes          to     obtain      a

conviction[.]”             Whether        law       enforcement’s          conduct       is   so

outrageous as to call for the dismissal of the indictment is a

question of law reviewed de novo.                     United States v. McClelland,

72 F.3d 717, 721 (9th Cir. 1995).                    In United States v. Jones, 13

F.3d 100, 104 (4th Cir. 1993), we noted that a “generalized

claim” of outrageous government conduct during the course of a

criminal    investigation          is     difficult     to   make      out.         We   quoted

United States v. Santana, 6 F.3d 1, 4 (1st Cir. 1993) for the

proposition that “the doctrine is moribund; in practice, courts

have      rejected         its      application         with         almost        monotonous

                                                2
regularity[.]”        We further noted that as a practical matter,

“only      those      claims      alleging       violation          of    particular

constitutional guarantees are likely to succeed.”                         Jones, 13

F.3d at 104.        This court has a “high shock threshold” when there

is a claim of outrageous government conduct.                      United States v.

Osborne, 935 F.2d 32, 36 (4th Cir. 1991).

             We have reviewed the record and conclude that Erwin

has failed to show that law enforcement’s conduct in this case

was so outrageous as to shock the conscience and violate his

right   to    due    process.       There      is     no    indication     that     law

enforcement manufactured evidence or directed a third party to

manufacture    evidence.         There    is   also    no    indication    that     law

enforcement engaged in unlawful conduct in order to complete the

investigation.

             Because we find no outrageous conduct on the part of

law enforcement, we affirm the convictions and sentence.                            We

dispense     with     oral     argument    because         the    facts   and     legal

contentions    are     adequately    presented        in    the   materials     before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          3